AO 2453 (Rev. 05/15/2018) ludgment in a Crimina| Petty Case (Modifled) Page l nfl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT or CALIFORNIA

 

`)"-f:¢ `

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenscs Cor_nmitted On or Ai°ter November l, 1987)
Alfredo Santana-Villegas Case Nur?ber: 3118“m3`22802'MDD~`
Thomas §§ Sims /
Dej?andant’sfittomey f'\_|,`;"_] ,}/ ij it __ ` l
l "` U -`.-;)'
REGISTRATION NO. 80986298 /

THE DEFENDANT:
pleaded guilty to count(s) 1 Of COmpl'clint

[:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

l:| The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 REMITTED Fine: NO FINE
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, November 16, 2018
Date of Imposition of Sentence

M¢tttux/t \b. stat {;,_

HoNoRABLE MITCHELL `D. DEMBIN
UNITED srATEs MAGISTRATE JUDGE

3:18-mj-22802-MDD

 

